Exhibit 10.3

TERMINATION AND MUTUAL RELEASE AGREEMENT

THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of the 1st of February, 2016, by and between by and between City Office
Real Estate Management Inc., a British Columbia corporation (the “Advisor”) and
Second City Capital II Corporation, a British Columbia corporation (the
“Administrator”).

BACKGROUND

1. On April 21, 2014, the parties hereto entered into an Administration
Agreement (the “Administration Agreement”), pursuant to which the Advisor
engaged the Administrator to provide certain services, including personnel,
administrative services and resources, to the Advisor.

2. On November 2, 2015, City Office REIT, Inc. (the “Company”) and a subsidiary
(“Buyer Sub”) entered into a Stock Purchase Agreement (“Stock Purchase
Agreement”) with (i) certain stockholders of the Advisor, the external advisor
to the Company under an Advisory Agreement dated April 21, 2014 among the
Advisor, the Company and City Office REIT Operating Partnership, L.P., the
Company’s operating partnership, (the “Advisory Agreement”), and (ii) two
personal holding companies that own stock of the Advisor, pursuant to which
Buyer Sub will acquire all directly and indirectly outstanding stock of the
Advisor. Completion of the transaction will result in the Company transitioning
from an externally managed company to an internally managed company (the
“Transaction”). The closing of the Transaction shall occur on the date hereof
(the “Closing”).

3. Effective upon the Closing of the Transaction, the parties hereto desire to
terminate the Administration Agreement, and desire to set forth herein their
mutual agreements regarding such matters.

AGREEMENT

NOW THEREFORE, in consideration of the aforementioned recitals and the mutual
promises and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The parties hereby acknowledge and agree that the aforementioned
recitals are true and correct. Capitalized terms which are not defined herein
shall have the meanings set forth in the Administration Agreement.

2. Termination of Administration Agreement. The Company and Advisor hereby agree
that, subject to and effective upon the Closing of the Transaction and without
of further action by the Company or Advisor, the Administration Agreement will
terminate.

3. Mutual Release. Subject to and effective upon the Closing of the Transaction,
each party hereto, on behalf of itself and its respective current and former
shareholders, officers, directors, employees, agents, representatives,
affiliates, subsidiaries, attorneys, successors and



--------------------------------------------------------------------------------

assigns, releases the other party, and its current, former and future
shareholders, officers, directors, employees, agents, representatives,
affiliates, subsidiaries, attorneys, successors and assigns, of and from any and
all claims, demands, obligations, actions, liabilities, defenses or damages of
every kind and nature whatsoever, in law or in equity, whether known or unknown,
based upon the terms of the Administration Agreement or upon Administrator’s
status as an agent of the Advisor or otherwise.

4. Waiver or Modification. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith. Furthermore, no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties arising out of
or affecting this Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing and duly executed as
aforesaid. The provisions of this Section may not be waived except as herein set
forth.

5. Successors. Subject to the provisions contained herein, this Agreement shall
be binding upon and inure to the benefit of the successors, assigns and legal
representatives of the parties hereto.

6. Governing Law; Venue. The laws of the State of New York shall govern the
enforceability and validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties.

7. Amendments, Changes and Modifications. This Agreement may be amended,
changed, modified, or altered only in a writing specifically stating that it is
an amendment to the Agreement and signed by the parties hereto.

8. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid and unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforceable to the fullest
extent permitted by law.

9. Counterparts. To facilitate the execution of this Agreement by geographically
separated parties, it may be executed in two or more counterparts, all of which
shall constitute one and the same instrument. The execution by one party of any
counterpart shall be sufficient execution by that party whether or not the same
counterpart has been executed by any other party. This Agreement shall become
effective when each party has signed at least one counterpart. All execution
copies transmitted via either facsimile or email shall be treated as originals
for all purposes.



--------------------------------------------------------------------------------

Signed as of the day first written above with the intent to be legally bound.

 

CITY OFFICE REAL ESTATE MANAGEMENT INC. By:   /s/ Anthony Maretic  

Name: Anthony Maretic

Title: Vice President

 

SECOND CITY CAPITAL II CORPORATION By:   /s/ Ryan Chan  

Name: Ryan Chan

Title: Chief Financial Officer